DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly submitted claims 16-20 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
	The newly submitted claims 16-20 are directed to an invention that is related to the previously presented invention as combination (previously presented invention) and subcombination (claimed in claims 16-20). Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination does not necessarily require the particulars of the subcombination, e.g., “a printed circuit board (PCB) within the housing, wherein the control circuitry and the pressure sensor are mounted directly on the PCB and communicate using an inter-integrated circuit interface; wherein the pressure sensor includes an input-output pin and a clock pin connected to a clock; wherein the sleep mode corresponds to a mode in which a clock frequency of the clock is reduced; wherein the sleep mode corresponds to a mode in which the clock frequency is determined by a table”, as claimed. The subcombination has separate utility such as configuring the MEMS pressure sensor to 
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art, recognized divergent subject matter, and different search,  restriction for examination purposes as indicated is proper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of MEMARI et al. (US 20150245654 A1), MONSEES et al. (US 20130042865 A1) and LAMB et al. (US 20160128389 A1).
	Regarding claim 1, Lord discloses a controller of an e-vaping device, comprising control circuitry (e.g., circuit board 14 in Fig. 3) configured to cause the e-vaping device to: generate a control signal for controlling detection of whether a cartridge section (24) is connected to and being disconnected from a power supply section (10), receive a 
	Lord does not mention expressly: store the detected attachment events in a table; wherein the table further storing a time stamp of the associated detected attachment event; and enter said sleep mode if a first time period elapses after one of the detected attachment events, and stay in a same operation mode if the first time period has not elapsed; wherein said pressure sensor is a MEMS sensor.
	MEMARI discloses a controller of an e-vaping device, said controller is configured to: detect attachment events, wherein the attachment events indicating whether a cartridge section (PV 1 in Figs. 7 and 8) is being attached to or being detached from the power supply section (the portable charging and re-filling case 100 including the rechargeable case battery 68 reads on a “power supply section”), and store the detected attachment events in a storage medium (para. 0274, 0298-0302, 0334, 0340, 0393-0398, 0405, 0658-0660); wherein the storage medium further stores a time stamp of the associated detected attachment event (para. 0506, 0527).

The combination of Lord and MEMARI is not clear: said storage medium is a table. However, the examiner takes official notice that a table, such as a database table structure, used as a storage medium is well known in the art. It would have been obvious to one ordinary skill in the art to use a table as the storage medium in the combination of Lord and MEMARI for storing data of the detected attachment events. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
	MONSEES discloses an e-vaping device (para. 0068) comprising: a control circuitry (e.g., PCB 104 in Fig. 1), wherein said control circuitry is configured to: detect an operation mode of the e-vaping device, enter a sleep mode if a first time period elapses after one of the detected3 oAtty. Dkt. No.: 24000-000220-US-01peration mode, and stay in a same operation mode if 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lord by incorporating MONSEES’ teaching of entering said sleep mode with a delay of specific time period while staying in the same operation mode before said time period has not elapsed. Doing so would improve the energy efficiency and make the operation of the e-vaping device more cost-effective (MONSEES, para. 0071).
LAMB discloses a controller of an e-vaping device, comprising a MEMS pressure sensor (para. 0043).
As Lord teaches the general condition of the pressure sensor, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lord/MEMARI/MONSEES to arrive the claimed invention by substituting LAMB’s MEMS pressure sensor for the Lord pressure sensor, as an obvious matter of engineering design choice of a pressure sensor of an e-vaping device, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced
Regarding claim 2, Lord discloses: wherein the sleep mode is a mode in which the control circuitry disables the pressure sensor of the e-vaping device (by inherency, 
Regarding claim 3, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events 52corresponding to the cartridge section being attached to the power supply and being detached from the power supply (MEMARI, para. 0298-0302, 0334, 0340, 0393-0398, 0405). As such, the combination of Lord and MEMARI renders the claimed invention obvious.
Regarding claim 6, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the e-vaping device to store the detected attachment events in a storage medium for subsequent data collection (MEMARI, para. 0325-0326). As such, the combination of Lord and MEMARI renders the claimed invention obvious.
Regarding claim 7, Lord discloses: wherein the sleep mode is the mode in which the control circuitry reduces a frequency of read requests for the pressure sensor while continuing to check for attachment events (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23: by inherency, when a disconnection between the vaporizer 24 and the battery assembly 8 is detected, a sleep mode is triggered; as defined, the sleep mode is a mode in which the control circuitry consumes minimal power and performing no processing, see col. 4, lines 1-12; in the meantime, even when the user sucks on the mouthpiece 2, the air pressure sensor arranged in the battery assembly 8 will not read a pressure drop and transmit a signal to the computer 12 as the mouthpiece 2 is disconnected from the battery assembly 8. That is, when computer 12 enters into the 
Regarding claim 8, Lord discloses: wherein the sleep mode is the mode in which the control circuitry terminates a read request for a pressure sensor (see discussion for claim 7 above).  
Regarding claim 9, Lord discloses: a cartridge detector (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23. computer 12 detects whether the cartridge section is attached to or detached from the power supply section) to cause the controller to receive an input voltage from an anode of a connecting portion (e.g., a switched parallel circuit) of the power supply section (col. 4, line 65 – col. 5, line 18), the connecting portion detachably (inherent to the switched digital mulitmeter circuit) connecting the power supply section to the cartridge section, divide the input voltage to generate an output voltage (i.e., the output voltage to be received by the cartridge section, see Fig. 10), and generate the detection signal based on the output voltage (col. 4, line 65 – col. 5, line 48).
Regarding claim 10, Lord discloses: wherein the cartridge detector includes, a first terminal configured to receive the input voltage from the connecting portion of the power supply section; a voltage divider configured to divide the input voltage to generate the output voltage; and a second terminal configured to output the detection signal based on the output voltage (Fig. 10; col. 4, line 65 – col. 5, line 48).
Regarding claim 11, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the device to store the detected attachment events during a second time period, and count the number of the detected attachment events 
Regarding claim 12, Lord discloses: wherein the pressure sensor does not compare a differential between an ambient pressure and a non-ambient pressure (col. 6, lines 30-35).  
5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of MEMARI et al., MONSEES et al. and LAMB et al. as applied to claim 3 above, further in view of Henry et al. (US 20150224268 A1).
Regarding claim 4, Lord discloses: wherein the control circuitry is configured to cause the e-vaping device to select an operation mode from among a plurality of operation modes (e.g., sleep mode, connected mode, waking mode), and operate the e-vaping device according to the selected operation mode (col. 4, lines 1-47).
Lord does not mention explicitly: said selection of an operation mode is based on the counted number of attachment events.
 Henry teaches: selecting an operation mode based on the recorded data characterizing the performance of the device (para. 0069).
Since Lord and Henry are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lord/MEMARI/MONSEES/LAMB to select an operation mode from the plurality of operation modes based on the counted number of attachment events, as an intended practice of the teaching of Henry, in order to optimize the usage of the device (Henry, para. 0003).
.
6.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of MEMARI et al., MONSEES et al. and LAMB et al. as applied to claim 3 above, further in view of MARTIN et al. (GB 2519101 A).
Regarding claim 13, Lord does not mention explicitly: wherein the pressure sensor is configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure.
MARTIN discloses a controller of an e-vaping device comprising: a pressure sensor (Abstract) configured to detect a threshold pressure change based on a current ambient pressure and a baseline pressure (e.g., the previous reading from the pressure sensor, see page 2, lines 4-14).  
It would have been obvious to one ordinary skill in the art to incorporate MARTIN’s teaching of the pressure sensor and the associated function of detecting a threshold pressure change based on a current ambient pressure and a baseline pressure into the combination of Lord/MEMARI/MONSEES/LAMB to arrive the claimed invention. Doing so would enable the controller to detect the start of inhalation and the end of inhalation thus control the operation of the e-vaping device in a better and efficient way (MARTIN, Abstract; page 13, lines 9-24).
Regarding claim 14, Lord does not mention explicitly: wherein the baseline pressure is a rolling average of previous measurements of ambient pressure.

Regarding claim 15, Lord does not but MARTIN teaches: wherein the baseline pressure is determined based on a guard band (page 2, lines 22-30).

Response to Arguments
7.	Applicant's arguments received 12/10/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/X.S/Examiner, Art Unit 2862    

/TOAN M LE/Primary Examiner, Art Unit 2864